Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen J. Canterbury appeals the district court’s order dismissing his complaint seeking a declaratory judgment that he validly exercised his right to rescission of a refinance credit transaction under the Truth in Lending Act (“TILA”), 15 U.S.C. §§ 1601-1667f (2012), seeking enforcement of rescission, and seeking alteration of the timing of tender under TILA. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.